The subcontractor’s claim admittedly became payable on April 5,1961. Its request for the statement was mailed to the general contractor on May 2, 1961 and received by it on May 4, 1961. Since less than 30 days had expired after the subcontractor’s claim became payable, the request was premature (Lien Law, § 76, subd. 1). The subcontractor was not entitled to an order directing compliance with its request unless the request was “served as provided in this section” (Lien Law, § 76, subd. 5). Furthermore, the affidavit in support of the application was made by an attorney for the applicant; application for orders such as these must be made “upon affidavits of the parties” (Lien Law, § 76, subd. 5). Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.